Regina Lennox
(NY Bar 4645255) (pro hac vice)
Safari Club International
501 Second Street, NE
Washington, DC 20002
202-543-8733 (phone)
202-403-2244 (fax)
rlennox@safariclub.org

Attorney for Safari Club International



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                       )
                                                       )   Case No. 3:17-cv-00013-SLG
           Plaintiff,                                  )
                                                       )
           v.                                          )
                                                       )
DAVID L. BERNHARDT, in his official capacity           )
as Secretary of the U.S. Department of the Interior,   )
et al.,                                                )
          Federal Defendants,                          )   UNOPPOSED MOTION TO
                                                       )   RESCHEDULE ORAL
          and                                          )   ARGUMENT
                                                       )
ALASKA WILDLIFE ALLIANCE, et al.,                      )
                                                       )
           Intervenor-Defendants.                      )
                                                       )
                                                       )




        Case 3:17-cv-00013-SLG Document 205 Filed 09/02/20 Page 1 of 4
                                                       )
SAFARI CLUB INTERNATIONAL,                             ) Case No. 3:17-cv-00014-SLG
                                                       )
           Plaintiff,                                  )
                                                       )
             v.                                        )
                                                       )
DAVID L. BERNHARDT, in his official capacity           )
as Secretary of the U.S. Department of the Interior,   )
et al.,                                                )
                                                       )
           Federal Defendants,                         )
                                                       )
           and                                         )
                                                       )
ALASKA WILDLIFE ALLIANCE, et al.,                      )
                                                       )
           Intervenor-Defendants.                      )
                                                       )

       Plaintiffs State of Alaska and Safari Club International respectfully move the

Court to reschedule the oral argument on ECF Dkt. Nos. 177 and 184 that is currently

scheduled for Tuesday, September 22, 2020, at 10:00 a.m. Federal Defendants David

Bernhardt et al. and Intervenor-Defendants Alaska Wildlife Alliance et al. have

consented to the Plaintiffs’ request.

       Plaintiffs so move the Court because counsel for Safari Club International (“Safari

Club”) is scheduled to participate in a three-day evidentiary hearing beginning on

Monday, September 21 and ending on Wednesday, September 23. This hearing was set

in May. The parties have designated fact and expert witnesses who are planning to testify

during these three days. The case has involved extensive discovery and will likely

include a significant number of exhibits. Counsel is Safari Club’s lead counsel in that



Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al. Document 205 Filed 09/02/20 Page 2 ofPage
         Case 3:17-cv-00013-SLG                                           4 2 of 4
matter, but was also heavily involved in the Plaintiffs’ briefing in this Court. To fully

represent the interests of her client, counsel needs to actively participate in both the

evidentiary hearing and oral argument, but cannot do so since they are scheduled for the

same time.

       Accordingly, Plaintiffs request that the Court set a new date and time for oral

argument, on or after Thursday, September 24, 2020. Plaintiffs note that on Thursday,

September 24, from 9:00 a.m. to 12:00 p.m., the Alaska Bar is offering a free Continuing

Legal Education course that some counsel participating in this case wish to attend. To

avoid inconveniencing other counsel for the benefit of Safari Club’s counsel, if the Court

grants this motion and determines to reschedule argument for September 24, 2020,

Plaintiffs respectfully request that the Court set the argument for a time after 12:30 p.m.

       Respectfully submitted this 2nd day of September, 2020,

                                                   /s/ Regina Lennox
                                                   Regina Lennox (NY Bar 4645255) (pro
                                                   hac vice)
                                                   Safari Club International
                                                   501 Second Street, NE
                                                   Washington, DC 20002
                                                   202-543-8733 (phone)
                                                   202-403-2244 (fax)
                                                   rlennox@safariclub.org

                                                   Attorney for Plaintiff Safari Club
                                                   International

                                                   CLYDE “ED” SNIFFEN, JR.
                                                   ACTING ATTORNEY GENERAL

                                                   Cheryl R. Brooking (AK Bar 9211069)
                                                   Senior Assistant Attorney General
                                                   Department of Law

Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al. Document 205 Filed 09/02/20 Page 3 ofPage
         Case 3:17-cv-00013-SLG                                           4 3 of 4
                                              1031 W. 4th Avenue, Suite 200
                                              Anchorage, AK 99501
                                              907-269-5100 (phone)
                                              907-276-3697 (fax)
                                              cheryl.brooking@alaska.gov

                                              Attorneys for Plaintiff State of Alaska



                           CERTIFICATE OF SERVICE

      I hereby certify that on September 2, 2020 a copy of the foregoing motion was

served by electronic means on all counsel of record by the Court’s CM/ECF system.


                                  /s/ Regina Lennox
                                 REGINA LENNOX




Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al. Document 205 Filed 09/02/20 Page 4 ofPage
         Case 3:17-cv-00013-SLG                                           4 4 of 4
